International Growth and Income Fund One Market, Steuart Tower Suite 2000 San Francisco, California94105 Mailing address: P.O. Box 7650 San Francisco, California 94120-7650 Phone (415) 393-7110 Fax (415) 393-7140 Patrick Quan Secretary September 6, 2011 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: International Growth and Income Fund File Nos. 811-22215 and 333-152323 Ladies/Gentlemen: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on August 30, 2011 of Registrant's Post-Effective Amendment No. 6 under the Securities Act of 1933 and Amendment No. 8 under the Investment Company Act of 1940. Sincerely, /s/ Patrick F. Quan Patrick F. Quan Secretary /pfq
